DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Claims 7-12 in the reply filed on 4/14/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 1-6 and 13-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected specie, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 4/14/2022.

Claims 7-12 are currently under examination.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 7-8 and 10-11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Claim 7 is drawn to a formulation for treating skin irritation, comprising: (i) a first skin conditioning agent, wherein said first skin conditioning agent comprises a Zingiber officinale extract; (ii) a second skin conditioning agent, wherein said second skin conditioning agent comprises at least one of natural asteraceae extract or a synthetic bisabolol; (iii) a third skin conditioning agent, wherein the third skin conditioning agent comprises a Crithmum maritimum extract, (iv) a fourth skin conditioning agent, wherein the fourth skin conditioning agent additionally functions as an antimicrobial, and (v) an anti-inflammatory agent, wherein the formulation is a topical formulation suitable for topical delivery and treating skin irritation.  Claim 8 is drawn to the formulation of Claim 7, wherein the second skin conditioning agent comprises an asteraceae extract and at least one of the Zingiber officinale and asteraceae extracts comprise root extracts; and wherein the fourth skin conditioning agent comprises a Magnolia officinalis extract, optionally a Magnolia officinalis root extract.  Claim 10 is drawn to the formulation of Claim 7, wherein the first skin conditioning agent is provided in a range of 0.005- 5% wherein the second skin conditioning agent is provided in a range of 0.05- 5%; wherein the third skin conditioning agent is provided in a range of 0.02- 5%; wherein the fourth skin conditioning agent is provided in a range of 0.001- 5%; wherein the ranges are provided as %m/m, %w/w, %w/v, %m/v, or %v/v of the formulation.  Claim 11 is drawn to the formulation of Claim 7, wherein the first skin conditioning agent is provided in a range of 0.005-5% wherein the second skin conditioning agent is provided in a range of 0.05-5%; wherein the third skin conditioning agent is provided in a range of 0.02-5%; wherein the fourth skin conditioning agent is provided in a range of 0.001-5%; wherein the anti-inflammatory agent is provided in a range of 0.05-5%; wherein the anti-inflammatory agent comprises a Vitamin E compound; wherein the ranges are provided as %m/m, %w/w, %w/v, %m/v, or %v/v of the formulation; and wherein the formulation is a paraben-free formulation.  
MPEP § 2106 sets forth the Subject Matter Eligibility Test to determine if a claim is directed to patent eligible subject matter.  Step 1 asks if a claim is directed to a statutory category of invention.  Applicant’s claims are directed to a natural product; thus, the answer to Step 1 is Yes.   
Step 2A, Prong One, asks if a claim recites a product of nature.  In this case, applicant’s claims recite a formulation for treating skin irritation comprising Zingiber officinale extract, asteraceae extract, bisabolol, Crithmum maritimum extract, Magnolia officinalis extract and vitamin E which are all natural products. 
Thus, the claims do recite products of nature (a Zingiber officinale extract, asteraceae extract, bisabolol, Crithmum maritimum extract, Magnolia officinalis extract and vitamin E).  MPEP § 2106.04(b) states that “When a claim recites a nature-based product limitation, examiners should use the markedly different characteristics analysis discussed in MPEP § 2106.04(c) to evaluate the nature-based product limitation and determine the answer to Step 2A.”
MPEP § 2106.04(c)(I) states that “if the nature-based product limitation is not naturally occurring, for example due to some human intervention, then the markedly different characteristics analysis must be performed to determine whether the claimed product limitation is a product of nature exception…”.  To perform the markedly different characteristic analysis, MPEP § 2106.04(c)(II) states “The markedly different characteristics analysis compares the nature-based product limitation to its naturally occurring counterpart in its natural state. Markedly different characteristics can be expressed as the product’s structure, function, and/or other properties…”.  MPEP section 2106.04 (c-I-B) states “the analysis turns on whether the nature-based product in the claim has markedly different characteristics from its naturally occurring counterpart…”.  
In this case, the combination of a Zingiber officinale extract, asteraceae extract or a synthetic bisabolol, Crithmum maritimum extract, Magnolia officinalis extract and vitamin E does not necessarily result in a markedly distinct change in the naturally occurring compounds from the natural products (Zingiber officinale extract, asteraceae extract, Crithmum maritimum extract, Magnolia officinalis extract and vitamin E).  Thus, while the combination of ingredients itself may not be found in the nature, the compounds which are present in the Zingiber officinale extract, asteraceae extract, Crithmum maritimum extract, Magnolia officinalis extract and vitamin E are found in nature.  The combination of natural products merely provides a combination of naturally occurring compounds and does not change the structure or function of these compounds.  There is no evidence or reason to expect that any new compounds are formed.  The extracts are themselves a mixture of the naturally occurring compounds that are simply soluble in a particular solvent.  Thus, while extraction of the compounds with the selected solvent would separate a portion of the Zingiber officinale extract, asteraceae extract, Crithmum maritimum extract, Magnolia officinalis extract and vitamin E away from the naturally-occurring ingredients, the result of extraction is still a mixture of ingredients which are naturally-found in the Zingiber officinale extract, asteraceae extract, Crithmum maritimum extract, Magnolia officinalis extract and vitamin E; i.e., the compound is not inventive or “man-made.” Thus, each of the extracts in turn is a mixture of the naturally occurring compounds found in the Zingiber officinale extract, asteraceae extract, Crithmum maritimum extract, Magnolia officinalis extract and vitamin E.  Thus, the claims are drawn to mixtures of naturally occurring products.  Further, the additional ingredient of bisabolol is also a naturally occurring compound and even if it is recited as synthetic does not provide anything markedly different.
There is no indication that mixing the ingredients together in the amounts claimed as commensurate in scope with the stated claims changes the structure, function, or other properties of the extracts in any marked way in comparison with the closest naturally occurring counterpart.  The closest naturally occurring counterpart for each extract is a mixture of the naturally occurring compounds that are present in the extract.  Because, as discussed above, each of the Zingiber officinale extract, asteraceae extract, Crithmum maritimum extract, Magnolia officinalis extract and vitamin E is only a mixture of the naturally occurring compounds found in the Zingiber officinale extract, asteraceae extract, Crithmum maritimum extract, Magnolia officinalis extract and vitamin E, respectively, and the vitamin E is found in all plants and bisobolol is a natural compound, each extract composition appears to maintain its naturally occurring structure and properties and is merely present in the combination.  In addition, there is nothing to show that mixing the ingredients in the particular concentrations produces any sort of marked distinction.  With regards to the topical form, this does not change the structure or function of the extracts.  The Zingiber officinale extract, asteraceae extract, Crithmum maritimum extract, Magnolia officinalis extract and vitamin E can be safely applied to skin in their natural form.  Thus, the claimed mixture as a whole does not display markedly different characteristics in comparison with the naturally occurring counterparts.  Therefore, the answer to Step 2A, Prong One, is Yes.
Thus, the analysis must move to Step 2A, Prong Two, which asks if the claim recites additional elements that integrate the judicial exception into a practical application.  As discussed in MPEP § 2106.04(d)(2) this evaluation is performed by identifying whether there are additional elements recited in the claim beyond the judicial exception and evaluating these additional elements to determine whether the claim as a whole integrates the exception into a practical application.  In this case, the claims are directed to composition with no additional ingredients in addition to the natural products. Thus, the answer to Step 2A, Prong Two, is No.
The analysis must then move to Step 2B which asks if claims recite additional elements that amount to significantly more than the judicial exception.  MPEP § 2106.05 states that this evaluation is performed by “Evaluating additional elements to determine whether they amount to an inventive concept requires considering them both individually and in combination to ensure that they amount to significantly more than the judicial exception itself.”  In this case, the additional element in the claims is the combination of extracts.  However, MPEP § 2106.05(d) states that well-understood, routine, and conventional activities are not sufficient to show that the claims amount to significantly more than the judicial exception.  It is well-understood, routine, and conventional in the field of skin care that herbal extracts and bisobolol can be used and combined for treating inflammation and that ginger, aloe, calendula and bisabolol (See e.g. German chamomile on p. 283) are all safe and effective anti-inflammatories that can be used in skin care formulations (See Tourles SL “Part 3: The Ingredient Directory” from Hands on Healing Remedies, 2012: pp. 278, 279, 281, 283, 290.).  Thus, the answer to Step 2B is No.  Therefore, the claims are not directed to patent eligible subject matter.

Please note that claims 9 and 12 are not rejected under 101, since the properties provide a markedly different characteristic.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “natural” in claim 7 is a relative term which renders the claim indefinite. The term “natural” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is not clear if Applicant is claiming that the extract is a product of nature or unadulterated.  Plants are by definition “natural” and so it is not clear how the extract is considered to be “natural”.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 7 and 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Velebn et al. (N).
Velebn teaches a composition for the treatment of acne skin, comprising essential oils and distillates obtained from plants of Zingiber officinalis (which reads on Zingiber officinalis extract), Calendula officinalis (which reads on Asteraceae extract, since Calendula officinalis is a plant in this family and the genus/species anticipates the family) and Crithmum maritimum (which reads on Crithmum maritimum extract) in concentration ranges of 0.1 to 2% by weight (which falls within the range claimed)(See e.g. page 3).  Velebn further teaches bisabolol in an amount of 0.1g (please note that although Velebn does not expressly teach that the bisabolol is synthetic, the structure of bisabolol is well known and characterized and the synthetic and natural forms are not patentably distinct) and titanium dioxide in an amount of 2 g, lyophilized aloe vera extract (which reads on a fourth skin conditioning agent, wherein the fourth skin conditioning agent additionally functions as an antimicrobial) and tocopherol acetate (which reads on the fifth conditioning agent and a vitamin E compound) in an amount of 1 g (See e.g. Example 1) or aloe vera gel (See e.g. Example 2) and that the aloe can be present in an amount of 0.5 to 20% (which anticipates the range claimed, See e.g. p. 4).  Velebn does not require paraben in the claimed formulations (See e.g. claims 2-3, pp. 8-9).
Although Velebn does not teach that the sun protection agent offers a sun protection factor of SPF 30 or more or that the wherein the formulation is rated at Protection Grade of Ultraviolet A (PA) of 16 or greater in a Persistent Pigment Darkening (PPD) test, the claimed functional properties are inherent to the preparation taught by Velebn because the ingredients, the amounts of the ingredients, and the route of administration for the delivery of the ingredients taught by Velebn are one and the same as disclosed in the instantly claimed invention of Applicant.  Thus, the properties are intrinsic to the formulation of Velebn.
It is noted that the reference does not teach that the composition can be used in the manner instantly claimed, however, the intended use of the claimed composition does not patentably distinguish the composition, per se, since such undisclosed use is inherent in the reference composition.  In order to be limiting, the intended use must create a structural difference between the claimed composition and the prior art composition.  In the instant case, the intended use does not create a structural difference, thus the intended use is not limiting.  
“[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977). See also MPEP § 2112.01 with regard to inherency and product-by-process claims.
It would have been obvious to one of ordinary skill in the art to prepare a topical formulation for treating acne comprising Zingiber officinale extract; asteraceae extract or bisabolol; Crithmum maritimum extract; titanium dioxide; and a Vitamin E compound because at the time the invention was made, it was known that Zingiber officinale extract; asteraceae extract or bisabolol; Crithmum maritimum extract; titanium dioxide; and a Vitamin E compound are safe and effective for treating acne as clearly taught by Velebn.  The amount of Zingiber officinale extract; asteraceae extract or bisabolol; Crithmum maritimum extract; titanium dioxide; and a Vitamin E compound within the composition encompasses the amount range by weight instantly claimed.  The skilled artisan would have understood to include Zingiber officinale extract; asteraceae extract or bisabolol; Crithmum maritimum extract; titanium dioxide; and a Vitamin E compound in a formulation for treating acne with expectation of success.  Therefore, the skilled artisan would have been motivated to use Zingiber officinale extract; asteraceae extract or bisabolol; Crithmum maritimum extract; titanium dioxide; and a Vitamin E compound for treating acne based upon the beneficial teachings of Velebn. 
It is well known that it is prima facie obvious to combine two or more ingredients each of which is taught by the prior art to be useful for the same purpose in order to form a third composition which is useful for the same purpose.  The idea for combining them flows logically from their having been used individually in the prior art.  Based on the disclosure by the reference that Zingiber officinale extract; asteraceae extract or bisabolol; Crithmum maritimum extract; titanium dioxide; and a Vitamin E compound are useful ingredients in treating acne, the artisan would have been motivated to combine the claimed ingredients into a single composition. No patentable invention resides in combining old ingredients of known properties where the results obtained thereby are no more than the additive effect of the ingredients. See MPEP section 2144.06, In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980), Ex parte Quadranti, 25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992).
From the teachings of the reference, it is apparent that one of ordinary skill in the art would have had reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole is prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary. 

Claims 7-12 are rejected under 35 U.S.C. 103 as being unpatentable over Velebn et al. (N), in view of Chen (V) and Kanlayavattanakul et al. (W).
The teachings of Velebn are set forth and applied as before. Velebn does not teach at least one of the Zingiber officinale and asteraceae extracts comprise root extracts; and wherein the fourth skin conditioning agent comprises a Magnolia officinalis extract.
Chen teaches that Echinacea roots (which reads on asteraceae extract, since Echinacea is a genus of the Asteraceae family and anticipates the family) and Magnolia stem bark are effective for treating acne. 
Kanlayavattanakul teaches that Magnolia officinalis extract is effective for treating acne (See e.g. Table 1).
It would have been obvious to one of ordinary skill in the art to prepare a topical formulation for treating acne comprising Zingiber officinale extract; asteraceae extract or bisabolol; Crithmum maritimum extract; titanium dioxide; and a Vitamin E compound because at the time the invention was made, it was known that Zingiber officinale extract; asteraceae extract or bisabolol; Crithmum maritimum extract; titanium dioxide; and a Vitamin E compound are safe and effective for treating acne as clearly taught by Velebn and to further add Echinacea roots and Magnolia officinalis extract, which are safe and effective for treating acne as clearly taught by Chen and Kanlayavattanakul.  The amount of Zingiber officinale extract; asteraceae extract or bisabolol; Crithmum maritimum extract; titanium dioxide; and a Vitamin E compound within the composition encompasses the amount range by weight instantly claimed.   The skilled artisan would have understood to include Zingiber officinale extract; asteraceae extract or bisabolol; Crithmum maritimum extract; titanium dioxide; a Vitamin E compound, Echinacea roots and Magnolia officinalis extract in a formulation for treating acne with expectation of success.  Therefore, the skilled artisan would have been motivated to use Zingiber officinale extract; asteraceae extract or bisabolol; Crithmum maritimum extract; titanium dioxide; a Vitamin E compound, Echinacea roots and Magnolia officinalis extract for treating acne based upon the beneficial teachings of the above references. 
It is well known that it is prima facie obvious to combine two or more ingredients each of which is taught by the prior art to be useful for the same purpose in order to form a third composition which is useful for the same purpose.  The idea for combining them flows logically from their having been used individually in the prior art.  Based on the disclosure by the references that Zingiber officinale extract; asteraceae extract or bisabolol; Crithmum maritimum extract; titanium dioxide; a Vitamin E compound; Echinacea roots and Magnolia officinalis extract are useful ingredients in treating acne, the artisan would have been motivated to combine the claimed ingredients into a single composition. No patentable invention resides in combining old ingredients of known properties where the results obtained thereby are no more than the additive effect of the ingredients. See MPEP section 2144.06, In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980), Ex parte Quadranti, 25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992).
From the teachings of the reference, it is apparent that one of ordinary skill in the art would have had reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole is prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

Conclusion
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amy L Clark whose telephone number is (571)272-1310. The examiner can normally be reached M-F 6:00am-2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on (571) 272-3311. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMY L CLARK/             Primary Examiner, Art Unit 1699